AO 91 (Rev. 11/11) Criminal Complaint


                                              UNITED STATES DISTRICT COURT
                                                                             for the
                                                                 DistrictDistrict
                                                            __________    of Columbia
                                                                                  of __________

                        United States of America                                 )
                                   v.                                            )
                          Barton Wade Shively
                                                                                 )      Case No.
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                  Defendant(s)


                                                            CRIMINAL COMPLAINT
            I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                           January 6, 2021                   in the county of                                       in the
                                District of          Columbia               , the defendant(s) violated:

                Code Section                                                               Offense Description
18 U.S.C. § 2
                                                           - Aiding and Abetting
18 U.S.C. § 231(a)(3)                                      - Civil Disorder
18 U.S.C. § 111(a)(1) and (2)
                                                           - Forcibly assault, resist, oppose, impede, intimidate, or interfere with any officer or
                                                           employee of the United States or of any agency in any branch of the United States
                                                           Government while engaged in or on account of the performance of official duties
18 U.S.C. § 1752(a)(1), (2), and (4)                       - Restricted Building or Grounds
                                                           - Violent Entry, Obstruct or Impede Passage, Engage in Physical Violence on
40 U.S.C. § 5104(e)(2)(D)(E) and (F)                       Grounds or any of the Capitol Buildings


            This criminal complaint is based on these facts:
See attached statement of facts.




            ✔ Continued on the attached sheet.
            ’


                                                                                                            Complainant’s signature

                                                                                                  Special Agent Heather M. Ritter, FBI
                                                                                                             Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by Telephone (specify reliable
electronic means).                                                                              2021.01.18
                        01/18/2021                                                                                         12:18:23 -05'00'
Date:
                                                                                                               Judge’s signature

City and state:                                 Washington, DC                       Zia M. Faruqui United States Magistrate Judge
                                                                                                             Printed name and title



          Print                               Save As...                     Attach                                                    Reset
